DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 34-53 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements dated 06/14/2021, 08/23/2021, 12/03/2021 and 04/26/2022 are acknowledged by the Examiner. 

Double Patenting

3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claims 36, 39, 46 and 49 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 11, 17 and 27 of prior U.S. Patent No. 11,076,431 This is a statutory double patenting rejection.

Instant Application 17/347,191
U.S. Patent No. 11,076,431
Claim 36
Claim 1
Claim 39
Claim 10
Claim 46
Claim 15
Claim 49
Claim 24


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 34-35, 40-45 and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 12-13, 15, 22-23 and 26-27 of U.S. Patent No. U.S. Patent No. 11,076,431 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of the claims limitations of the instant application are fully disclosed within the narrower scope of claim limitations of U.S. Patent No. 11,076,431.

Instant Application 17/347,191
U.S. Patent No. 11,076,431
Claim 34
Claim 1
Claim 35
Claim 1
Claim 40
Claim 12
Claim 41
Claim 8
Claim 42
Claim 9
Claim 43
Claim 13
Claim 44
Claim 15
Claim 45
Claim 15
Claim 50
Claim 26
Claim 51
Claim 22
Claim 52
Claim 23
Claim 53
Claim 27



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 34, 42, 44 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORD et al, US 2017/0079016 (as cited in the IDS dated 06/14/2021) hereafter NORD in view of AGIWAL et al, US 2016/0278121 (as cited in the IDS dated 06/14/2021) hereafter AGIWAL. 

As for claim 34, NORD discloses:
A Device to Device (D2D) communication method, comprising: 
determining, by a first D2D device, a target resource from a resource pool, wherein the resource pool is used for D2D communication and the target resource is an occupied resource in the resource pool (NORD, FIG. 6, S2, [0089], [0093], [0183], [0184], Determining, by the UE 506, resources to access (target resource) from a D2D pool of resources, )
determining, by the first D2D device, a resource usage parameter of the resource pool according to the target resource, wherein the resource usage parameter indicates a proportion of the occupied resource to total resources of the resource pool, or a proportion of the collision resource to the total resources of the resource pool (NORD, FIG. 6, S5, [0077], [0087], [0088], [0093], [0096], [0097], Determining, by the UE 506, a feedback report of the D2D resource pool according to the selected/desired/target resource, wherein the feedback report indicates the proportion/percentage of utilization/occupied resources of the D2D resource pool).

NORD does not explicitly disclose a collision resource in the resource pool, wherein the collision resource is a resource, that is simultaneously occupied by multiple D2D signals, in the resource pool.

However, AGIWAL discloses a collision resource in the resource pool, wherein the collision resource is a resource, that is simultaneously occupied by multiple D2D signals, in the resource pool (AGIWAL, [0166], A dedicated discovery resource in a common dedicated discovery resource, that is simultaneously occupied/shared by transmission, in the pool).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NORD with a collision resource in the resource pool, wherein the collision resource is a resource, that is simultaneously occupied by multiple D2D signals, in the resource pool as taught by AGIWAL to provide a more efficient scheme for allocating resources to a D2D UE (AGIWAL, [0009]). 

As for claim 42, NORD discloses:
Determining, by the first D2D device, the resource usage parameter of the resource pool comprises: detecting, by the first D2D device, power of a D2D signal using a resource in the resource pool; and determining, by the first D2D device, the resource usage parameter according to the power of the D2D signal (NORD, [0116], Measuring/monitoring/determining, by the D2D UE, the power being transmitted on relevant resources in the resource pool and determining the utilization based on the monitored power).

As for claim 44, NORD discloses:
A Device to Device (D2D) device, comprising: 
a memory, configured to store a computer program (NORD, FIG 5, 506a, 506b, The UE including the controller unit); and a processor, configured to execute the computer program stored in the memory, wherein the program, when being executed, causes the processor to perform a method, the method comprising:
determining, by a first D2D device, a target resource from a resource pool, wherein the resource pool is used for D2D communication and the target resource is an occupied resource in the resource pool (NORD, FIG. 6, S2, [0089], [0093], [0183], [0184], Determining, by the UE 506, resources to access (target resource) from a D2D pool of resources, )
determining, by the first D2D device, a resource usage parameter of the resource pool according to the target resource, wherein the resource usage parameter indicates a proportion of the occupied resource to total resources of the resource pool, or a proportion of the collision resource to the total resources of the resource pool (NORD, FIG. 6, S5, [0077], [0087], [0088], [0093], [0096], [0097], Determining, by the UE 506, a feedback report of the D2D resource pool according to the selected/desired/target resource, wherein the feedback report indicates the proportion/percentage of utilization/occupied resources of the D2D resource pool).


As for claim 52, NORD discloses:
Determining, by the first D2D device, the resource usage parameter of the resource pool comprises: detecting, by the first D2D device, power of a D2D signal using a resource in the resource pool; and determining, by the first D2D device, the resource usage parameter according to the power of the D2D signal (NORD, [0116], Measuring/monitoring/determining, by the D2D UE, the power being transmitted on relevant resources in the resource pool and determining the utilization based on the monitored power).

8.	Claims 38 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORD et al, US 2017/0079016 in view of AGIWAL et al, US 2016/0278121 as applied to claims 34 and 44 above, and further in view of Sartori et al, US 10,057,076 B2 (as cited in the IDS dated 06/14/2021) hereafter Sartori.  

As for claim 38, the combination of NORD and AGIWAL does not explicitly disclose:
The resource usage parameter indicates a proportion of the occupied resource to total resources of the resource pool in a specific time period.

However, Sartori discloses the resource usage parameter indicates a proportion of the occupied resource to total resources of the resource pool in a specific time period (Sartori, claim 1, claim 17, Determine a resource occupancy ratio of the D2D resources of the D2D subframes during the predetermined time duration in accordance with the measured received powers on the D2D resources that are above a predetermined threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of NORD and AGIWAL with the resource usage parameter indicates a proportion of the occupied resource to total resources of the resource pool in a specific time period as taught by Sartori to provide more efficient utilization of resources. 

As for claim 48, the combination of NORD and AGIWAL does not explicitly disclose:
The resource usage parameter indicates a proportion of the occupied resource to total resources of the resource pool in a specific time period.

However, Sartori discloses the resource usage parameter indicates a proportion of the occupied resource to total resources of the resource pool in a specific time period (Sartori, claim 1, claim 17, Determine a resource occupancy ratio of the D2D resources of the D2D subframes during the predetermined time duration in accordance with the measured received powers on the D2D resources that are above a predetermined threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of NORD and AGIWAL with the resource usage parameter indicates a proportion of the occupied resource to total resources of the resource pool in a specific time period as taught by Sartori to provide more efficient utilization of resources.

9.	Claims 40 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORD et al, US 2017/0079016 hereafter NORD in view of AGIWAL et al, US 2016/0278121as applied to claims 34 and 44 above, and further in view of Li et al, US 2018/0027429 (as cited in the IDS dated 06/14/2021) hereafter Li.  

As for claim 40, the combination of NORD and AGIWAL does not explicitly disclose:
Obtaining, by the first D2D device, a mapping relationship for indicating a Quality of Service (QoS) requirement of at least one service of the first D2D device and a fourth threshold value of the resource usage parameter.

However, Li discloses obtaining, by the first D2D device, a mapping relationship for indicating a Quality of Service (QoS) requirement of at least one service of the first D2D device and a fourth threshold value of the resource usage parameter (Li, [0165], [0232], [0240], [0521], [0644], Receiving the QOS and fourth threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of NORD and AGIWAL with obtaining, by the first D2D device, a mapping relationship for indicating a Quality of Service (QoS) requirement of at least one service of the first D2D device and a fourth threshold value of the resource usage parameter as taught by Li to provide improved data transmission (Li, [0006]). 

As for claim 50, the combination of NORD and AGIWAL does not explicitly disclose:
Obtaining, by the first D2D device, a mapping relationship for indicating a Quality of Service (QoS) requirement of at least one service of the first D2D device and a fourth threshold value of the resource usage parameter.

However, Li discloses obtaining, by the first D2D device, a mapping relationship for indicating a Quality of Service (QoS) requirement of at least one service of the first D2D device and a fourth threshold value of the resource usage parameter (Li, [0165], [0232], [0240], [0521], [0644], Receiving the QOS and fourth threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of NORD and AGIWAL with obtaining, by the first D2D device, a mapping relationship for indicating a Quality of Service (QoS) requirement of at least one service of the first D2D device and a fourth threshold value of the resource usage parameter as taught by Li to provide improved data transmission (Li, [0006]). 

10.	Claims 41 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORD et al, US 2017/0079016 in view of AGIWAL et al, US 2016/0278121 as applied to claims 34 and 44 above, and further in view of Faurie et al, US 2016/0338094  (as cited in the IDS dated 06/14/2021) hereafter Faurie.   

As for claim 41, the combination of NORD and AGIWAL does not explicitly disclose:
Determining, by the first D2D device, the resource usage parameter of the resource pool comprises: receiving, by the first D2D device, scheduling information sent by another D2D device in the resource pool on a preset resource of the resource pool, wherein the scheduling information indicate a location of a resource for carrying data of the another D2D device in the resource pool; and determining, by the D2D device, the resource usage parameter according to the scheduling information.

However, Faurie discloses determining, by the first D2D device, the resource usage parameter of the resource pool comprises: receiving, by the first D2D device, scheduling information sent by another D2D device (Faurie, FIG. 6, 604, 610, FIG. 11, [0024], [0072], [0078], [0123], Receiving, at the UE, scheduling resource information/SCI sent by another UE) in the resource pool on a preset resource of the resource pool (Faurie, [0025], [0086], In the resource pool), wherein the scheduling information indicate a location of a resource for carrying data of the another D2D device in the resource pool (Faurie, FIG. 6, 604, 610, [0055], [0072], [0078], The scheduling information indicates the resource block assignment carrying data for another UE in the pool); and determining, by the D2D device, the resource usage parameter according to the scheduling information (Faurie, [0080], Determining the usage based on the information received form the second UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of NORD and AGIWAL with Determining, by the first D2D device, the resource usage parameter of the resource pool comprises: receiving, by the first D2D device, scheduling information sent by another D2D device in the resource pool on a preset resource of the resource pool, wherein the scheduling information indicate a location of a resource for carrying data of the another D2D device in the resource pool; and determining, by the D2D device, the resource usage parameter according to the scheduling information as taught by Fauri to provide reduced resource collision. 

As for claim 51, the combination of NORD and AGIWAL does not explicitly disclose:
Determining, by the first D2D device, the resource usage parameter of the resource pool comprises: receiving, by the first D2D device, scheduling information sent by another D2D device in the resource pool on a preset resource of the resource pool, wherein the scheduling information indicate a location of a resource for carrying data of the another D2D device in the resource pool; and determining, by the D2D device, the resource usage parameter according to the scheduling information.

However, Faurie discloses determining, by the first D2D device, the resource usage parameter of the resource pool comprises: receiving, by the first D2D device, scheduling information sent by another D2D device (Faurie, FIG. 6, 604, 610, FIG. 11, [0024], [0072], [0078], [0123], Receiving, at the UE, scheduling resource information/SCI sent by another UE) in the resource pool on a preset resource of the resource pool (Faurie, [0025], [0086], In the resource pool), wherein the scheduling information indicate a location of a resource for carrying data of the another D2D device in the resource pool (Faurie, FIG. 6, 604, 610, [0055], [0072], [0078], The scheduling information indicates the resource block assignment carrying data for another UE in the pool); and determining, by the D2D device, the resource usage parameter according to the scheduling information (Faurie, [0080], Determining the usage based on the information received form the second UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of NORD and AGIWAL with Determining, by the first D2D device, the resource usage parameter of the resource pool comprises: receiving, by the first D2D device, scheduling information sent by another D2D device in the resource pool on a preset resource of the resource pool, wherein the scheduling information indicate a location of a resource for carrying data of the another D2D device in the resource pool; and determining, by the D2D device, the resource usage parameter according to the scheduling information as taught by Fauri to provide reduced resource collision. 


Allowable Subject Matter

11.	Claims 37 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469